 



Exhibit 10.39
Summary of Director and Executive Officer Compensation Arrangements
     In addition to the compensation arrangements filed as other exhibits to
this annual report, EnPro Industries, Inc. (the “Company”) has the following
compensation arrangements with its directors and named executive officers.
Compensation Arrangements for Directors
     EnPro Industries, Inc. (the “Company”) has an arrangement to pay
non-employee members of the Company’s board of directors compensation for their
service on the board. Each non-employee member of the Company’s board of
directors receives an annual retainer of $63,000, $38,000 of which is paid in
cash and $25,000 of which is paid in phantom shares of our common stock for the
first 10 years of a director’s service on the board. In addition, each
non-employee director receives $1,000 per meeting for each board and committee
meeting attended (including telephonic meetings). Meeting fees are paid to any
non-employee director who attends a committee meeting, even if the director does
not serve on the committee. Each non-employee director who serves as a committee
chairman also receives an additional $4,000 annually, and the non-executive
chairman of the board receives an additional monthly fee of $15,000.
Compensation Arrangements for Named Executive Officers
     The Company’s chief executive officer and its four other most highly
compensated executive officers, based on 2005 base salaries and bonuses (such
five officers, the “named executive officers”), are all “at-will” employees who
serve at the pleasure of the board of directors. The board of directors sets the
annual base salary for each of the named executive officers and has the
discretion to change the salary of any of the officers at any time. For 2006,
the annual base salaries for the named executive officers are as follows:

          Named Executive Officer   Base Salary
Ernest F. Schaub
  $ 635,000  
William Dries
  $ 332,000  
Richard L. Magee
  $ 302,000  
Richard C. Driscoll
  $ 292,000  
Wayne T. Byrne
  $ 176,000  

 